Citation Nr: 0948292	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-28 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1967 and from September 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2006 and January 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which collectively, in relevant part, 
denied the Veteran's claim for service connection for PTSD.

Since, however, the record shows the Veteran recently has 
been diagnosed with dysthymic disorder, the Board has 
recharacterized his appeal as for an acquired psychiatric 
disorder, including PTSD.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam) (finding that where a Veteran's claim 
"identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed" 
by the evidence of record).


FINDINGS OF FACT

1.  The Veteran was shot in his right thigh during service 
when his friend's 
45-caliber pistol accidentally discharged.

2.  Although the other events the Veteran alleges to have 
occurred during service have not been confirmed, it is just 
as likely as not that his PTSD is at least partly the result 
of that friendly-fire accident, which has been verified.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he developed PTSD as a result of 
various traumatic incidents ("stressors") he experienced 
while serving in Vietnam, including a confirmed friendly-fire 
accident in which he was shot in his right thigh.  For the 
reasons and bases set forth below, the Board will resolve all 
reasonable doubt in his favor and grant his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires:  [1] a current 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, there is no disputing the Veteran has the 
required DSM-IV diagnosis of PTSD.  This diagnosis is listed 
in a September 2006 VA psychiatric examination report, as 
well as in a November 2006 report from K.M., M.S., a private 
counselor.  Since the record contains this requisite current 
DSM-IV diagnosis of PTSD, resolution of this appeal turns on 
whether there also is credible supporting evidence that a 
stressor in service caused this condition, to satisfy the 
second and third requirements of 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).


If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).

VA's General Counsel has explained that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) and the implementing regulation 
38 C.F.R. § 3.304(d) and (f), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) and (f) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

Alternatively, when the Veteran has not established that he 
engaged in combat against an enemy force, or the claimed 
stressor does not relate to combat, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his statements as to the occurrence 
of the claimed stressors.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, no competent evidence shows the Veteran engaged 
in combat with an enemy force.  See again VAOPGCPREC 12-99 
(October 18, 1999).  His military personnel records, 
including his DD Form 214, do not show he was awarded the 
Combat Infantryman Badge or similar citation, the Purple 
Heart Medal, or any other award associated with valor or 
heroism shown while engaged with an enemy force.  
Consequently, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) and Zarycki, supra.



The Veteran has reported several stressors during his tour in 
Vietnam from April 1969 to June 1970, one of which has been 
verified.  More specifically, the record shows that in May 
1970 he sustained a gunshot wound to his right thigh due to a 
friendly-fire incident.  Apparently, this occurred when his 
friend's 
45-caliber pistol accidentally discharged.  It was determined 
the incident was not due to misconduct.  And service 
connection since has been established for residuals of that 
injury, including:  (i) femoral artery grafting; (ii) a 
consequent scar; and (iii) injury to muscle group XV with 
associated limitation of motion of the right hip and knee.  
Therefore, no further development is required to verify this 
incident as VA already has acknowledged that it occurred.

Thus, two of the essential requirements for a successful PTSD 
claim have been established, i.e., a current DSM-IV diagnosis 
of PTSD and credible supporting evidence that a claimed in-
service stressor actually occurred.  Hence, the only 
remaining question is whether there also is the required 
medical nexus evidence linking the current DSM-IV diagnosis 
of PTSD to the verified friendly-fire incident in service 
(one of the stressors that are alleged to have resulted in 
this diagnosis).  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is conflicting evidence on this determinative issue of 
whether the verified friendly-fire accident caused or at 
least contributed to the Veteran's PTSD, that is, versus 
other alleged incidents that have not been verified.



On the one hand, the September 2006 VA examination report 
includes a medical opinion that the Veteran's PTSD is 
unrelated to the injuries he sustained when accidentally shot 
because he did not mention it as being a major source of 
distress relative to his other experiences.  These other 
experiences included coming under mortar fire for many hours 
while on a mission to LZ [landing zone] Ripcord, resulting in 
a number of fellow soldiers being killed and wounded.  But 
that attack could not be confirmed, although the VA examiner 
listed that attack as a cause of the Veteran's PTSD.

On the other hand, however, the November 2006 report from the 
Veteran's treating counselor does list the verified friendly-
fire accident as one of the reasons the Veteran has PTSD, 
even aside from the various other alleged events that have 
not been confirmed pertaining to numerous fire fights 
involving rocket, mortar, and small arms fire, during which 
time he supposedly witnessed numerous casualties.

So although some of the alleged events linked to the PTSD 
diagnosis have not been independently confirmed as having 
occurred, so insufficient reason to grant the claim, there is 
the required linkage of this diagnosis to him having been 
shot in his right thigh while in service, an unfortunate 
incident that has been confirmed as having occurred.  Hence, 
his PTSD has been attributed - at least partly, to this 
verified event.  Certainly, the evidence concerning this is 
at least in relative equipoise, meaning about evenly balanced 
for and against his claim.  And in this circumstance he is 
given the benefit of the doubt and his claim granted.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).

So service connection for PTSD is warranted.  In light of 
this favorable outcome, there is no need to discuss whether 
VA has satisfied its duties to notify and assist the Veteran 
with his claim pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.


ORDER

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


